Exhibit 10.2

LOGO [g93284g03f13.jpg]

QUADRAMED CORPORATION

EXECUTIVE LONG-TERM BONUS PLAN

1. Purpose

The purposes of the Plan are to (i) compensate the Company’s senior management
team for substantial revenue performance and other achievements by the Company
and (ii) focus the Company’s senior management team on goals which the Board
believes will provide a stimulus to stock price appreciation.

2. Definitions

The following terms wherever used herein shall have the meanings set forth
below.

(a) The term “Affiliate” shall mean any entity in which the Company or a
Subsidiary has an ownership interest of at least 50%.

(b) The term “Board” shall mean the Board of Directors of QuadraMed Corporation.

(c) The term “Compensation Committee” shall mean the Compensation Committee of
the Board.

(d) The term “Company” shall mean QuadraMed Corporation and/or any of its
Subsidiaries and Affiliates, as the context requires.

(e) The term “Effective Date” shall mean the date the Plan is approved by the
Board.

(f) The term “Adjusted EBITDA” shall mean, in any given fiscal year, the
earnings of the Company before interest, taxes, depreciation and amortization,
determined by the Compensation Committee based on the audited financial
statements of the Company, without giving effect to any Significant Acquisition
consummated by the Company after the Effective Date of the Plan.

(g) The term “Participant” shall mean each of the members of the Company’s
senior management as selected by the Compensation Committee. The initial
Participants are identified on Exhibit A to the Plan.

(h) The term “Payment Date” shall mean the date of payment of any bonus payable
pursuant to the terms of the Plan determined by the Compensation Committee.

(i) The term “Plan” shall mean the QuadraMed Corporation Executive Long-Term
Bonus Plan, as the same may be amended from time to time.

(j) The term “Revenues” shall mean, in any given fiscal year, the total
consolidated revenues of the Company as determined by the Compensation Committee
based on the audited financial statements of the Company, without giving effect
to any Significant Acquisition consummated by the Company after the Effective
Date of the Plan.

(k) The term “Significant Acquisition” shall mean an acquisition of assets
and/or entity/ies determined to be significant by the Compensation Committee in
its sole discretion.

(l) The term “Subsidiary” shall mean any corporation which at the time qualified
as a subsidiary of the Company under the definition of “subsidiary corporation”
in Section 424 of the Internal Revenue Code of 1986, as amended.

3. Effective Date of the Plan

The Plan shall become effective upon Board approval, such approval made based
upon the recommendation of the Compensation Committee.

4. Administration

(a) The Plan shall be administered by the Compensation Committee.

 



--------------------------------------------------------------------------------

(b) The Compensation Committee may establish, from time to time and at any time,
subject to the limitations of the Plan as set forth herein, such rules and
regulations and amendments and supplements thereto, as it deems necessary for
the proper administration of the Plan.

(c) Bonus payments shall be paid to the Participants by the Company only after
prior approval of the Compensation Committee.

(d) All bonus payments to be paid to the Participants pursuant to the Plan are
subject to withholding of all applicable taxes, and the Compensation Committee
may condition the payment of any bonuses under the Plan on satisfaction of the
applicable withholding obligations.

(e) The Compensation Committee’s interpretation and construction of the
provisions of the Plan and the rules and regulations adopted by the Compensation
Committee shall be final and binding on all persons, unless otherwise determined
by the Board. No member of the Compensation Committee or the Board shall be
liable for any action taken or determination made, in respect of the Plan, in
good faith.

5. Participation in the Plan

(a) The Plan is intended for Participants only.

(b) The Plan is not exclusive; additional bonuses may be granted by the Company
to the Participants pursuant to other compensation plans offered by the Company
or other properly approved compensation awards.

6. Bonus Payment Criteria

(a) Bonus payments that may be made to the Participants pursuant to the Plan are
calculated based upon the achievement of goals specified by the Compensation
Committee. Such goals have been determined by the Compensation Committee to be
as follows (the “Goals”):

(i) Revenue/Adjusted EBITDA.

(A) For the fiscal year ended December 31, 2010, both:

(1) Revenues of at least $200 million; and

(2) an Adjusted EBITDA target to be defined by the Compensation Committee no
later than August 29, 2008 (collectively, the “2010 Goals”), or

(B) In the event the Company fails to achieve the 2010 Goals, for the fiscal
year ended December 31, 2001, both:

(1) Revenues of at least $220 million; and

(2) an Adjusted EBITDA target to be defined by the Compensation Committee no
later than August 29, 2008 (collectively, the “2011 Goals”).

(ii) Series A Preferred Stock Conversion. For any reason whatsoever on or before
March 31, 2012, the conversion of at least 90% of the total shares of the
Company’s Series A Cumulative Mandatory Convertible Preferred Stock issued and
outstanding as of the Effective Date of the Plan into shares of the Company’s
common stock (or eligibility for mandatory conversion by the Board under the
terms of the Certificate of Designation for the Series A Cumulative Mandatory
Convertible Preferred Stock, as amended).

(b) Each Participant may be eligible for bonus payments pursuant to the Plan
based upon the Company’s achievement of one or more of the Goals. Goal(s), the
weighting of multiple Goals (if and as applicable), the maximum amount payable,
and the amount(s) that may be paid based upon the achievement of the Goal(s),
shall be determined on an individual Participant basis by the Compensation
Committee and shall be recorded on Exhibit A to the Plan.

 

2



--------------------------------------------------------------------------------

(c) In the event that a Participant is eligible to receive bonus payments based
upon multiple Goals, the Company’s failure to achieve one such Goal shall not
affect the Participant’s eligibility for bonus payments associated with other
Goals.

(d) A Participant shall have no right to receive any bonus payment pursuant to
the Plan unless such Participant is employed by the Company on a full-time basis
on the Payment Date established by the Compensation Committee for such bonus
payment.

(e) The aggregate maximum amount payable to all Participants pursuant to the
Plan shall not exceed $3 million.

(f) Each bonus payment made to a Participant pursuant to the Plan shall be paid
in cash by the Company on the Payment Date established by the Compensation
Committee for such bonus payment.

7. Amendments and Discontinuance of the Plan

The Compensation Committee shall have the right at any time and from time to
time to amend, modify, or discontinue the Plan.

8. Plan Subject to Governmental Laws and Regulations

The Plan and the payment of bonuses pursuant to the Plan shall be subject to all
applicable governmental laws and regulations. Notwithstanding any other
provision of the Plan to the contrary, the Compensation Committee may in its
sole and absolute discretion make such changes in the Plan as may be required to
conform the Plan to such laws and regulations.

9. Exclusion From Retirement and Fringe Benefit Computation

No portion of any Award under the Plan shall be taken into account as “wages,”
“salary” or “compensation” for any purpose, whether in determining eligibility,
benefits or otherwise, under (i) any pension, retirement, profit sharing or
other qualified or non-qualified plan of deferred compensation, (ii) any
employee welfare or fringe benefit plan including, but not limited to, group
insurance, hospitalization, medical, disability and severance programs, or
(iii) any form of extraordinary pay including but not limited to bonuses, sick
pay, vacation pay, termination indemnities or the like.

10. Non-Guarantee of Employment

Nothing in the Plan or any bonus payment made pursuant to the Plan shall be
construed as a contract of employment between the Participant and the Company or
any Subsidiary or Affiliate, and selection of any person as a Participant in the
Plan will not give that person the right to continue in the employ of the
Company or any Subsidiary or Affiliate, the right to continue to provide
services to the Company or any Subsidiary or Affiliate, or as a limitation of
the right of the Company or any Subsidiary or Affiliate to discharge any
Participant or any other person at any time.

11. Liability Limited; Indemnification

(a) To the maximum extent permitted by the law of the State of Delaware, neither
the Company, the Board, the Compensation Committee nor any of the members of the
Board or Compensation Committee, shall be liable for any action or determination
made with respect to the Plan.

(b) In addition to such other rights of indemnification that they may have, the
members of the Board and the Compensation Committee shall be indemnified by the
Company to the maximum extent permitted by Delaware law against any and all
liabilities and expenses incurred in connection with their service in such
capacity.

 

3



--------------------------------------------------------------------------------

12. Miscellaneous

(a) The headings in the Plan are for reference purposes only and shall not
affect the meaning or interpretation of the Plan.

(b) The Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to principles of conflict of laws of any
jurisdiction.

(c) All notices and other communications made or given pursuant to the Plan
shall be in writing and shall be sufficiently made or given if delivered or
mailed, addressed to the Participant at the address contained in the records of
the Company or to the Company at the principal executive offices of the Company.

As approved by the Board of Directors of QuadraMed Corporation on May 6, 2008.

 

4